         Case 8:18-ap-01074-ES Doc 25 Filed 01/12/19                                Entered 01/12/19 21:33:02                Desc
                             Imaged Certificate of Notice                           Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
Albert-Sheridan,
         Plaintiff                                                                                Adv. Proc. No. 18-01074-ES
Galope,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: tduarteC                     Page 1 of 1                          Date Rcvd: Jan 10, 2019
                                      Form ID: pdf031                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 12, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
pla            +E-mail/PDF: lenorealbert@msn.com Jan 11 2019 03:40:40     Lenore LuAnn Albert-Sheridan,
                 7755 Center Avenue Ste #1100,   Huntington Beach, CA 92647-3091
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
dft                Helen Galope
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 10, 2019 at the address(es) listed below:
              Aaron E de Leest   on behalf of Trustee Jeffrey I Golden (TR) aed@dgdk.com,
               danninggill@gmail.com;adeleest@ecf.inforuptcy.com
              Jeffrey I Golden (TR)   lwerner@wgllp.com,
               jig@trustesolutions.net;kadele@wgllp.com;lfisk@wgllp.com
              United States Trustee (SA)   ustpregion16.sa.ecf@usdoj.gov
                                                                                            TOTAL: 3
Case 8:18-ap-01074-ES Doc 25 Filed 01/12/19                      Entered 01/12/19 21:33:02             Desc
                    Imaged Certificate of Notice                 Page 2 of 3


   1 ERIC P. ISRAEL (State Bar No. 132426)
     eisrael@dgdk.com
   2 AARON E. de LEEST (State Bar No. 216832)
     adeleest@dgdk.com                                                      FILED & ENTERED
   3 DANNING, GILL, DIAMOND & KOLLITZ, LLP
     1900 Avenue of the Stars, 11th Floor
   4 Los Angeles, California 90067-4402                                            JAN 10 2019
     Telephone: (310) 277-0077
   5 Facsimile: (310) 277-5735                                                CLERK U.S. BANKRUPTCY COURT
                                                                              Central District of California
                                                                              BY duarte     DEPUTY CLERK
   6 Attorneys for Jeffrey I. Golden,
     Chapter 7 Trustee
   7
   8                                  UNITED STATES BANKRUPTCY COURT

   9                                  CENTRAL DISTRICT OF CALIFORNIA
  10                                          SANTA ANA DIVISION
  11
  12 In re                                                     Case No. 8:18-bk-10548-ES
  13 LENORE LUANN ALBERT-SHERIDAN,                             Chapter 7
  14                     Debtor.
  15                                                           Adv. No. 8:18-ap-01074-ES
       LENORE LUANN ALBERT-SHERIDAN,
  16                                                           ORDER DISMISSING ADVERSARY
                         Plaintiff,                            PROCEEDING
  17
                vs.                                            Date:    December 20, 2018
  18                                                           Time:    9:30 a.m.
       HELEN GALOPE,                                           Place:   Courtroom 5A
  19                                                                    411 W. Fourth Street
                         Defendant.                                     Santa Ana, California 92701
  20
  21            On December 20, 2018, at 9:30 a.m., a continued status conference in the above captioned
  22 matter (the "Adversary Proceeding") and Defendant¶V Motion to Dismiss Pursuant to F.R.C.P.
  23 12(b)(1 and 12(b)(6) WKH³0RWLRQ were held before the Honorable Erithe A. Smith, United States

  24 Bankruptcy Judge, presiding.

  25            For good cause appearing, it is
  26            HEREBY ORDERED that:
  27            1.       The Adversary Proceeding is dismissed sua sponte LQOLJKWRIWKLV&RXUW¶VUXOLQJRQ
  28 December 13, 2018 granting the Chapter 7 TrXVWHH¶VPRWLRQWRDEDQGRQWKLVODZVXLWWR

       1527418.1 26843                                     1
Case 8:18-ap-01074-ES Doc 25 Filed 01/12/19                       Entered 01/12/19 21:33:02   Desc
                    Imaged Certificate of Notice                  Page 3 of 3


   1 Plaintiff/Debtor. Dismissal is without prejudice to Plaintiff re-filing a lawsuit and/or seeking other

   2 relief in state court or other non-bankruptcy court of competent jurisdiction.
   3            2.       The Motion is denied as moot. The Court makes no factual findings or legal
   4 conclusions concerning the merits of the Motion.
   5            3.       All parties shall bear all of their own DWWRUQH\V¶IHHVDQGFRVWV
   6                                                             ###
   7
   8

   9

  10
  11
  12
  13
  14
  15

  16
  17
  18
  19
  20
  21
  22
  23
        Date: January 10, 2019
  24

  25

  26
  27

  28

       1527418.1 26843                                       2
